     Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 1 of 16 Page ID #:1




 1   Abbas Kazerounian, Esq. (SBN: 249203)
     ak@kazlg.com
 2   KAZEROUNI LAW GROUP, APC
 3   245 Fischer Avenue, Suite D1
     Costa Mesa, CA 92626
 4   Telephone: 800.400.6808
 5   Facsimile: 800.520.5523
 6   Yana A. Hart, Esq. (SBN: 306499)
     yana@kazlg.com
 7
     KAZEROUNI LAW GROUP, APC
 8   2221 Camino Del Rio South, Suite 101
 9   San Diego, CA 92108
     Telephone: (619) 233-7770
10   Facsimile: (619) 297-1022
11   Counsel for Plaintiff and the Putative
     Class
12
13                                UNITED STATE DISTRICT COURT
14            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
15
      RICK HERRON, on behalf of himself          Case No.: 5:20-cv-01129
16    and others similarly situated,
                                                 CLASS ACTION COMPLAINT
17                            Plaintiff,
18           v.                                  VIOLATIONS OF THE
                                                 TELEPHONE CONSUMER
19    DEFENDERS, LLC f/k/a                       PROTECTION ACT OF 1991,
20    DEFENDERS, INC. a/k/a                      47 U.S.C § 227
      DEFENDERS
21
                              Defendant.         DEMAND FOR JURY TRIAL
22
23
24
25
26
27
28
30
     CLASS ACTION COMPLAINT                                          Herron v. Defenders, Inc.
31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 2 of 16 Page ID #:2




                                1                                 NATURE OF THIS ACTION
                                2          1.     Rick Herron (“Plaintiff”) individually and on behalf of the proposed Class
                                3   defined below, brings this class action lawsuit for damages resulting from the unlawful
                                4   actions of Defendant Defenders, LLC with the assumed business name of Defenders and
                                5   formerly known as Defenders, Inc. (“Defenders” or “Defendant”). Defendant negligently,
                                6   knowingly, and/or willfully placed unsolicited automated calls to Plaintiff’s cellular phone
                                7   in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the
                                8   “TCPA”). Plaintiff alleges as follows upon personal knowledge as to himself and his own
                                9   experiences and, as to all other matters, upon information and belief including due
                               10   investigation conducted by his attorneys.
                               11          2.     This case is brought to enforce the consumer privacy provisions afforded by
                               12   the TCPA, a federal law that was designed to curtail abusive practices precisely like those
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13   described herein.
    COSTA MESA, CA 92626




                               14          3.     Defenders has violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
                               15   64.1200(a)(2) by using an automatic telephone dialing system (“ATDS”) to place
                               16   marketing calls on consumers’ mobile phones with non-emergency advertising and
                               17   marketing without prior express written consent.
                               18                                JURISDICTION AND VENUE
                               19          4.     This Court has federal question subject matter jurisdiction over this class
                               20   action lawsuit pursuant to 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal
                               21   statute, the TCPA.
                               22          5.     This Court has personal jurisdiction over Defenders because, during the
                               23   relevant time period, Defenders’ conducted business in California by placing various calls
                               24   to California consumers. Defenders has purposefully availed itself of the laws and markets
                               25   of the State of California and this District by intentionally placing calls to individuals
                               26   located in California with the California area codes.
                               27          6.     Venue is proper in the United States District Court for the Central District of
                               28   California pursuant to 28 U.S.C. § 1391 for the following reasons (i) Plaintiff resides in the
                               30                                                 2
                                    CLASS ACTION COMPLAINT                                                    Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 3 of 16 Page ID #:3




                                1   County of Riverside, State of California, which is within this judicial district; (ii) the
                                2   conduct complained of herein occurred within this judicial district; and (iii) Defendant
                                3   conducted business within this judicial district at all times relevant.
                                4                                            PARTIES
                                5           7.    Plaintiff is an individual who, at all relevant times, resided in the City of
                                6   Winchester, County of Riverside, California.
                                7           8.    Defenders is a limited liability company organized under the laws of Indiana,
                                8   with its principal place of business in Indianapolis, Indiana.
                                9           9.    Defenders is, and at all times mentioned herein was a “person,” as defined by
                               10   47 U.S.C. § 153(39).
                               11           10.   As ADT’s Authorized Premier Provider, Defenders provides home security
                               12   and automation options to homeowners.1
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                                    TCPA BACKGROUND
    COSTA MESA, CA 92626




                               14           11.   In 1991, Congress enacted the TCPA to regulate the explosive growth of the
                               15   telemarketing industry.
                               16           12.   The TCPA was designed to prevent calls and messages like the one described
                               17   within this complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
                               18   consumer complaints about abuses of telephone technology – for example, computerized
                               19   calls dispatched to private homes – prompted Congress to pass the TCPA.” Mims v. Arrow
                               20   Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
                               21           13.   In enacting the TCPA, Congress intended to give consumers a choice as to
                               22   how creditors and telemarketers may call them, and made specific findings that
                               23   “[t]echnologies that might allow consumers to avoid receiving such calls are not
                               24   universally available, are costly, are unlikely to be enforced, or place an inordinate burden
                               25   on the consumer.” TCPA, Pub.L. No. 102-243, § 11. Toward this end, Congress found
                               26   that:
                               27
                               28   1
                                        https://www.homedefenders.com/about-us/culture
                               30                                                  3
                                    CLASS ACTION COMPLAINT                                                    Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 4 of 16 Page ID #:4




                                1                 Banning such automated or prerecorded telephone calls to the
                                                  home, except when the receiving party consents to receiving the
                                2                 call or when such calls are necessary in an emergency situation
                                3                 affecting the health and safety of the consumer, is the only
                                                  effective means of protecting telephone consumers from this
                                4                 nuisance and privacy invasion.
                                5
                                    Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838,
                                6
                                    at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on TCPA’s purpose).
                                7
                                           14.    Congress also specifically found that “the evidence presented to the Congress
                                8
                                    indicates that automated or prerecorded calls are a nuisance and an invasion of privacy,
                                9
                                    regardless of the type of call […].” Id. At §§ 12-13; see also, Mims, 132 S. Ct. at 744.
                               10
                                           15.    As Judge Easterbrook of the Seventh Circuit explained in a TCPA case
                               11
                                    regarding calls to a non-debtor similar to this one:
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                 The Telephone Consumer Protection Act […] is well known for
    COSTA MESA, CA 92626




                                                  its provisions limiting junk-fax transmissions. A less litigated
                               14                 part of the Act curtails the use of automated dialers and
                               15                 prerecorded messages to cell phones, whose subscribers often are
                                                  billed by the minute as soon as the call is answered – and routing
                               16                 a call to voicemail counts as answering the call. An automated
                               17                 call to a landline phone can be an annoyance; an automated call
                                                  to a cell phone adds expense to annoyance.
                               18
                               19   Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
                               20
                                           16.    The TCPA makes it “unlawful for any person within the United States . . . to
                               21
                                    make any call (other than a call made for emergency purposes or made with the prior
                               22
                                    express consent of the called party) using any automatic telephone dialing system or an
                               23
                                    artificial or prerecorded voice . . . to any telephone number assigned to a paging service,
                               24
                                    cellular telephone service, specialized mobile radio service, or other radio common carrier
                               25
                                    service, or any service for which the called party is charged for the call . . . .” 47 U.S.C. §
                               26
                                    227(b)(1)(A)(iii).
                               27
                               28
                               30                                                  4
                                    CLASS ACTION COMPLAINT                                                     Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 5 of 16 Page ID #:5




                                1          17.     47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement
                                2   and telemarketing calls that “[n]o person or entity may . . . [i]nitiate or cause to be initiated,
                                3   any telephone call that includes or introduces an advertisement or constitutes
                                4   telemarketing, using an automatic telephone dialing system or an artificial or prerecorded
                                5   voice, to any of the lines or telephone numbers described in paragraphs (a)(1)(i) through
                                6   (iii) of this section, other than a call made with the prior express written consent of the
                                7   called party …”
                                8          18.     To state a claim for a violation of the TCPA, a plaintiff must only show that
                                9   he or she received a call made using an ATDS or featuring a prerecorded voice; consent is
                               10   an affirmative defense to liability under the TCPA. See Meyer v. Portfolio Recovery
                               11   Assocs., LLC, 707 F.3d 1036, 1042 (9th Cir. 2012) (finding Defendant “did not show a
                               12   single instance where express consent was given before the call was placed.”)
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13          19.     Further, the Federal Communications Commission has issued rulings and
    COSTA MESA, CA 92626




                               14   clarified that for marketing telephone calls and texts, a company must obtain a clear,
                               15   unambiguous, and conspicuous written disclosure. See 2012 FCC Order, 27 FCC Rcd. at
                               16   1839. (“[R]equiring prior written consent will better protect consumer privacy because
                               17   such consent requires conspicuous action by the consumer — providing permission in
                               18   writing — to authorize autodialed or prerecorded telemarketing calls....”).
                               19          20.     The TCPA provides for damages in the amount of $500 for each negligent
                               20   violation and $1,500 for each knowing violation. See 47 U.S.C. § 227(b)(3).
                               21                                    FACTUAL ALLEGATIONS
                               22          21.     Plaintiff is and has been at all times relevant to this action, the regular and sole
                               23   user of his cellular telephone number— (310) 382-XXXX.
                               24          22.     Sometime before December 18, 2019, after discussions with Defendant’s
                               25   sales representatives, Plaintiff was interested in purchasing a security system from
                               26   Defendant for his home. Accordingly, he arranged for a technician to install the equipment
                               27   in his home.
                               28
                               30                                                    5
                                    CLASS ACTION COMPLAINT                                                        Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 6 of 16 Page ID #:6




                                1          23.    However, when Defendant’s technician arrived, Plaintiff discovered
                                2   discrepancies between the salespersons’ representations and the equipment. Therefore,
                                3   Plaintiff declined to purchase the security system.
                                4          24.    On December 18, 2019, Plaintiff sent Defendant written confirmation via
                                5   facsimile that he had canceled his purchase of the home security system from Defendant.
                                6          25.    On December 19, 2019, Plaintiff called Defendant to confirm it received his
                                7   fax cancelling his purchase of the home security system.
                                8          26.    Defendant’s agent, representative, or employee confirmed it had received
                                9   Plaintiff’s cancellation confirmation in the December 19, 2019 telephone conversation.
                               10          27.    Therefore, as of December 19, 2019, Plaintiff had no account, no existing
                               11   debt, and no existing relationship with Defendant.
                               12          28.    Nonetheless, in a one month’s span, beginning on January 13, 2020,
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13   Defendant placed at least twenty-two (22) robotic calls and two text messages to
    COSTA MESA, CA 92626




                               14   Defendant, demanding payment.
                               15          29.    On or about January 13, 2020, at approximately 6:45 PM, Defenders placed a
                               16   to Plaintiff’s cellular telephone number from the telephone number 1-877-624-2216 and
                               17   left a prerecorded, robotic voice mail message demanding payment.
                               18          30.    Plaintiff was confused, as he had no account with Defendant after having
                               19   canceled his purchase, for which he received verbal confirmation of the cancellation.
                               20          31.    As such, in January 2020, Plaintiff called the 1-877-624-2216 number twice
                               21   and begged Defendant to stop calling him. He explained he did not have an account with
                               22   Defendant, did not owe Defendant any money, and did not want to receive robocalls.
                               23          32.    Nevertheless, on or about January 28, 2020, at approximately 7:11 PM,
                               24   Defendant placed another call to Plaintiff’s cellular telephone number, leaving a similar
                               25   voicemail message with a prerecorded and robotic voice claiming Plaintiff had a past due
                               26   balance on his account with Defendant.
                               27          33.    On or about January 29, 2020, Defendant placed three calls to Plaintiff’s
                               28   cellular telephone number, at approximately 8:18 AM, 10:34 AM, and 3:04 PM, leaving a
                               30                                                6
                                    CLASS ACTION COMPLAINT                                                 Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 7 of 16 Page ID #:7




                                1   similar voicemail message with a prerecorded and robotic voice claiming Plaintiff had a
                                2   past due balance on his account with Defendant.
                                3          34.    On or about February 12, 2020, Defendant sent the following unsolicited text
                                4   message to Plaintiff’s cellular telephone number:
                                5
                                                  DEFENDERS:Please call Protect Your Home ADT Authorized
                                6                 Premier Provider about your past due account. 1-877-624-2216
                                                  Txt STOP to OptOut
                                7
                                8          35.    On or about February 13, 2020, Defendant called Plaintiff’s cellular telephone
                                9   number.
                               10          36.    On or about February 14, 2020, at approximately 11:31 AM, Defendant called
                               11   Plaintiff’s cellular telephone number.
                               12          37.    On or about February 14, 2020, Defendant sent another unsolicited text
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13   message to Plaintiff’s cellular telephone number, stating:
    COSTA MESA, CA 92626




                               14
                                                  DEFENDERS:Please call Protect Your Home ADT Authorized
                               15                 Premier Provider about your past due account. 1-877-624-2216
                                                  Txt STOP to OptOut
                               16
                               17          38.    The February 12 and 14, 2020 unsolicited texts were impersonal.
                               18          39.    The February 12 and 14, 2020 text message depicted that it was sent on behalf
                               19   of the Defendant.
                               20          40.    On or about February 15, 2020, Defendant called Plaintiff’s cellular telephone
                               21   number, three more times at approximately 8:13 AM, 8:25 AM, and 10:20 AM, and left an
                               22   identical voicemail message on or around 8:25AM with a prerecorded and robotic voice
                               23   claiming Plaintiff owed Defendant money
                               24          41.    On or about February 17, 2020, Defendant called Plaintiff’s cellular telephone
                               25   number five times, at approximately 11:44 AM, 11:57 AM, 3:30 PM, 3:35 PM, and 4:56
                               26   PM, and left a voicemail message on or about 3:30 PM, with a prerecorded and robotic
                               27   voice claiming Plaintiff owed Defendant money
                               28
                               30                                                 7
                                    CLASS ACTION COMPLAINT                                                   Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 8 of 16 Page ID #:8




                                1          42.    On or about February 18, 2020, Defendant called Plaintiff’s cellular telephone
                                2   number twice, at approximately 8:36 AM and 11:45 AM, and left a voicemail message
                                3   during the 11:45 AM call with a prerecorded and robotic voice claiming Plaintiff owed
                                4   Defendant money.
                                5          43.    On or about February 19, 2020, Defendant called Plaintiff’s cellular telephone
                                6   number four times, at approximately 8:11 AM, 8:51 AM, 9:55 AM, and 4:57 PM, and
                                7   during the 4:57 PM call, left a voicemail message with a prerecorded and robotic voice
                                8   claiming Plaintiff owed Defendant money.
                                9          44.    On or about February 20, 2020, at approximately 9:55 AM, Defendant called
                               10   Plaintiff’s cellular telephone number, and left a voicemail message with a prerecorded and
                               11   robotic voice claiming Plaintiff owed Defendant money.
                               12          45.    Unsurprisingly, Plaintiff’s privacy was wrongfully invaded, and Plaintiff has
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13   become understandably aggravated with having to deal with the annoyance and frustration
    COSTA MESA, CA 92626




                               14   of the unsolicited and unwanted calls and text messages, forcing him to divert his attention
                               15   from his daily activities, and work.
                               16          46.    The telephone system Defenders used to place the unsolicited and
                               17   unwelcomed calls and text messages constitute an ATDS as defined by 47 U.S.C. §
                               18   227(a)(1).
                               19          47.    Upon information and belief, no human dialed Plaintiff’s number in order to
                               20   place the call to Plaintiff.
                               21          48.    In addition, upon information and belief the hardware and software
                               22   combination utilized by Defenders has the capacity to store and dial sequentially generated
                               23   numbers, randomly generated numbers or numbers from a database of numbers.
                               24          49.    Defenders did not have Plaintiff’s prior express consent to place automated
                               25   calls or text messages to Plaintiff on his cellular telephone.
                               26          50.    Receipt of Defendant’s unauthorized call caused Plaintiff frustration,
                               27   annoyance, aggravation, and invasion of Plaintiff’s privacy.
                               28          51.    Defendant did not place the unsolicited call for an emergency purpose.
                               30                                                 8
                                    CLASS ACTION COMPLAINT                                                   Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 9 of 16 Page ID #:9




                                1            52.   Through the aforementioned conduct, Defendant violated 47 U.S.C. §
                                2   227(b)(1)(A)(iii) and 227(c).
                                3                                            STANDING
                                4            53.   Standing is proper under Article III of the Constitution of the United States of
                                5   America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which is traceable to
                                6   the conduct of Defendant; and (c) is likely to be redressed by a favorable judicial decision.
                                7   See, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016); Lujan v. Defenders of Wildlife,
                                8   504 U.S. 555, 560 (1992).
                                9            The “Injury in Fact” Prong
                               10            54.   Plaintiff’s injury in fact must be both “concrete” and “particularized” in order
                               11   to satisfy the requirements of Article III of the Constitution, as articulated in Spokeo.
                               12   Spokeo, 136 S.Ct. at 1547.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13            55.   For an injury to be “concrete” it must be a de facto injury, meaning that it
    COSTA MESA, CA 92626




                               14   actually exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
                               15   In this case, Defendant placed nearly two dozen robotic calls to Plaintiff’s cellular
                               16   telephone, using an ATDS. Such unsolicited calls are a nuisance, interrupted Plaintiff’s
                               17   life, and constitute an invasion of privacy. All three of these injuries are concrete and de
                               18   facto.
                               19            56.   For an injury to be “particularized” means that the injury must “affect the
                               20   Plaintiff in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In this case,
                               21   Defendant invaded Plaintiff’s privacy and peace by placing unwelcomed calls and texts to
                               22   Plaintiff’s cellular telephone, and did this with the use of an ATDS, despite Plaintiff’s
                               23   requests to Defendant to stop the calls. Furthermore, Plaintiff was distracted and annoyed
                               24   by having to take time, answering the calls or listen to the voicemail messages. All of these
                               25   injuries are particularized and specific to Plaintiff and will be the same injuries suffered by
                               26   each member of the putative class.
                               27            The “Traceable to the Conduct of Defendant” Prong
                               28
                               30                                                  9
                                    CLASS ACTION COMPLAINT                                                     Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 10 of 16 Page ID #:10




                                1           57.    The second prong required to establish standing at the pleadings phase is that
                                2    Plaintiff must allege facts to show that its injuries are traceable to the conduct of Defendant.
                                3           58.    The above call was directly linked to Defendant. The voice messages
                                4    requested payment to Defendant, and the text messages include Defendant’s name.
                                5    Therefore, Plaintiff has illustrated facts that show his injuries are traceable to the conduct
                                6    of Defendant.
                                7           The “Injury Is Likely to be Redressed by a Favorable Judicial Opinion” Prong
                                8           59.    The third prong to establish standing at the pleadings phase requires Plaintiff
                                9    to allege facts to show that the injury is likely to be redressed by a favorable judicial
                               10    opinion.
                               11           60.    In the present case, Plaintiff’s Prayers for Relief include a request for damages
                               12    for each call made by Defendant, as authorized by statute in 47 U.S.C. § 227. The statutory
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13    damages were set by Congress and specifically redress the financial damages suffered by
    COSTA MESA, CA 92626




                               14    Plaintiff and the members of the putative class.
                               15           61.    Because all standing requirements of Article III of the U.S. Constitution have
                               16    been met, Plaintiff has standing to sue Defendant on the stated claims.
                               17                               CLASS ACTION ALLEGATIONS
                               18           62.    Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a
                               19    representative of the following classes (collectively referred to as “Class”):
                               20                  ATDS Class:
                               21
                                                   All persons within the United States who received any call from
                               22                  Defendant or its agent/s and/or employee/s to said person’s
                               23                  cellular telephone made through the use of any automatic
                                                   telephone dialing system or prerecorded voice within the four
                               24                  years prior to the filing of this Complaint.
                               25
                                                   Revocation Class:
                               26
                                                   All persons throughout the United States (1) who received any
                               27                  call from Defendant or its agent/s and/or employee/s, (2) made
                               28                  through the use of any automatic telephone dialing system or
                               30                                                  10
                                     CLASS ACTION COMPLAINT                                                      Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 11 of 16 Page ID #:11




                                1                  prerecorded voice, (3) by using an automatic telephone dialing
                                                   system, (4) within four years preceding the date of this complaint
                                2                  through the date of class certification, (5) after said person had
                                3                  requested the calls stop.

                                4           63.    Excluded from the class are Defendant, its officers and directors, members of
                                5    their immediate families and their legal representatives, heirs, successors, or assigns, and
                                6    any entity in which Defendant has or had a controlling interest.
                                7           64.    Plaintiff reserves the right to redefine the class and to add more subclasses as
                                8    appropriate based on discovery and specific theories of liability.
                                9           65.    Numerosity: Upon information and belief, the members of the class are so
                               10    numerous that joinder of all of them is impracticable.
                               11           66.    The exact number of the members of the class is unknown to Plaintiff at this
                               12    time and can (and will) be determined through appropriate discovery. However, given that,
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13    on information and belief, Defendant placed calls to thousands of class members
    COSTA MESA, CA 92626




                               14    nationwide during the class period, it is reasonable to presume that the members of the
                               15    Class are so numerous that joinder of all members is impracticable. The disposition of the
                               16    claims in a class action will provide substantial benefits to the parties and the Court.
                               17           67.    Ascertainability: The members of the class are ascertainable because the class
                               18    is defined by reference to objective criteria.
                               19           68.    In addition, the members of the class are identifiable in that, upon information
                               20    and belief, their cellular telephone numbers, names and addresses can be identified in
                               21    business records maintained by Defendant and by third parties.
                               22           69.    Typicality: Plaintiff’s claims are typical of the claims of the members of the
                               23    class. Plaintiff has had to suffer the burden of receiving unsolicited calls to his cellular
                               24    telephone from an ATDS using a prerecorded/artificial voice. Thus, his injuries are typical
                               25    to Class Members. As it did for all members of the class, Defendant used an ATDS and
                               26    rerecorded/artificial voice to place unsolicited calls to Plaintiff’s cellular telephone
                               27    number.
                               28
                               30                                                     11
                                     CLASS ACTION COMPLAINT                                                    Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 12 of 16 Page ID #:12




                                1           70.    Plaintiff’s claims, and the claims of the members of the class, originate from
                                2    the same conduct, practice and procedure on the part of Defendant.
                                3           71.    Plaintiff’s claims are based on the same theories, as are the claims of the
                                4    members of the class.
                                5           72.    Plaintiff and Class Members were harmed by the acts of Defendant in at least
                                6    the following ways: Defendant harassed Plaintiff and Class Members by illegally calling
                                7    their cellular phones using an ATDS. Plaintiff and the Class were damaged thereby.
                                8           73.    Adequacy: Plaintiff is qualified to, and will fairly and adequately protect the
                                9    interests of the members of the class with whom he is similarly situated, as demonstrated
                               10    herein. Plaintiff acknowledges that he has an obligation to make known to the Court any
                               11    relationships, conflicts, or differences with any Class Member.
                               12           74.    Plaintiff’s interests in this matter are not directly or irrevocably antagonistic
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13    to the interests of the members of the class.
    COSTA MESA, CA 92626




                               14           75.    Plaintiff will vigorously pursue the claims of the members of the class.
                               15           76.    Plaintiff has retained counsel experienced and competent in class action
                               16    litigation. Plaintiff’s attorneys, the proposed class counsel, are versed in the rules governing
                               17    class action discovery, certification, and settlement. In addition, the proposed class counsel
                               18    is experienced in handling clams involving consumer actions and violations of the TCPA.
                               19           77.    Plaintiff’s counsel will vigorously pursue this matter.
                               20           78.    Plaintiff’s counsel will assert, protect and otherwise represent the members of
                               21    the class.
                               22           79.    Plaintiff has incurred, and throughout the duration of this action, will continue
                               23    to incur costs and attorneys’ fees that have been, are, and will be, necessarily expended for
                               24    the prosecution of this action for the substantial benefit of each Class Member.
                               25           80.    Predominance: The questions of law and fact common to the members of the
                               26    class predominate over questions that may affect individual members of the class. The
                               27    elements of the legal claims brought by Plaintiff and Class Members are capable of proof
                               28    at trial through evidence that is common to the Class rather than individual to its members.
                               30                                                    12
                                     CLASS ACTION COMPLAINT                                                      Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 13 of 16 Page ID #:13




                                1           81.      Commonality: There are common questions of law and fact as to all members
                                2    of the Class, including but not limited to the following:
                                3                 a. What is Defendant’s conduct, pattern, and practice as it pertains to placing
                                4                    unsolicited advertisement and telemarketing calls;
                                5                 b. Whether Defendant places calls to telephone after revocation;
                                6                 c. Whether, within the statutory period, Defendant used an ATDS as defined by
                                7                    the TCPA to call the cellular numbers of Plaintiff and Class Members;
                                8                 d. Whether Defendant’s conduct violated the TCPA;
                                9                 e. Whether Defendant should be enjoined from engaging in such conduct in the
                               10                    future; and
                               11                 f. The availability of statutory penalties.
                               12           82.      Superiority: A class action is superior to all other available methods for the
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13    fair and efficient adjudication of this matter because:
    COSTA MESA, CA 92626




                               14                 • If brought and prosecuted individually, the claims of the members of the class
                               15                    would require proof of the same material and substantive facts.
                               16                 • The pursuit of separate actions by individual members of the class would, as
                               17                    a practical matter, be dispositive of the interests of other members of the class,
                               18                    and could substantially impair or impede their ability to protect their interests.
                               19                 • The pursuit of separate actions by individual members of the class could create
                               20                    a risk of inconsistent or varying adjudications, which might establish
                               21                    incompatible standards of conduct for Defendant.
                               22                 • These varying adjudications and incompatible standards of conduct, in
                               23                    connection with presentation of the same essential facts, proof, and legal
                               24                    theories, could also create and allow the existence of inconsistent and
                               25                    incompatible rights within the class.
                               26                 • The damages suffered by each individual member of the class may be
                               27                    relatively modest, thus, the expense and burden to litigate each of their claims
                               28
                               30                                                     13
                                     CLASS ACTION COMPLAINT                                                        Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 14 of 16 Page ID #:14




                                1                    individually make it difficult for the members of the class to redress the
                                2                    wrongs done to them.
                                3                 • Absent a class action, most Class Members would likely find the cost of
                                4                    litigating their claims prohibitively high and would therefore have no effective
                                5                    remedy at law.
                                6                 • The pursuit of Plaintiff’s claims, and the claims of the members of the class,
                                7                    in one forum will achieve efficiency and promote judicial economy.
                                8                 • There will be little difficulty in the management of this action as a class action.
                                9           83.      Defendant has acted or refused to act on grounds generally applicable to the
                               10    members of the class, making final declaratory or injunctive relief appropriate.
                               11           84.      Plaintiff and the Class Members have all suffered and will continue to suffer
                               12    harm and damages as a result of Defendant’s unlawful conduct.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13           85.      This suit seeks only damages and injunctive relief for recovery of economic
    COSTA MESA, CA 92626




                               14    injury on behalf of Class Members and it expressly is not intended to request any recovery
                               15    for personal injury and claims related thereto.
                               16                                        FIRST CAUSE OF ACTION
                               17                                NEGLIGENT VIOLATIONS OF THE TCPA
                               18                                         47 U.S.C. § 227 ET SEQ.
                               19           86.      Plaintiff incorporates by reference all of the above paragraphs of this
                               20    Complaint as though fully stated herein.
                               21           87.      The foregoing acts and omissions of Defendant constitute numerous and
                               22    multiple negligent violations of the TCPA, including but not limited to each and every one
                               23    of the above-cited provisions of 47 U.S.C. § 227, et seq.
                               24           88.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et seq.,
                               25    Plaintiff and the Class are entitled to an award of $500.00 in statutory damages, for each
                               26    and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                               27           89.      Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
                               28    such conduct in the future.
                               30                                                     14
                                     CLASS ACTION COMPLAINT                                                        Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 15 of 16 Page ID #:15




                                1                                       SECOND CAUSE OF ACTION
                                2                       KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                                3                                         47 U.S.C. § 227 ET SEQ.
                                4           90.      Plaintiff incorporates by reference all of the above paragraphs of this
                                5    Complaint as though fully stated herein.
                                6           91.      The foregoing acts and omissions of Defendant constitute numerous and
                                7    multiple knowing and/or willful violations of the TCPA, including but not limited to each
                                8    and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                                9           92.      As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                               10    227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00 in statutory
                               11    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.
                               12    § 227(b)(3)(C).
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13           93.      Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
    COSTA MESA, CA 92626




                               14    such conduct in the future.
                               15                                        PRAYER FOR RELIEF
                               16    WHEREFORE, Plaintiff and the Class members pray for judgment as follows against
                               17    Defendant:
                               18                 • Certify the Class(es) as requested herein;
                               19                 • Appoint Plaintiff to serve as the Class Representative in this matter;
                               20                 • Appoint Plaintiff’s Counsel as Class Counsel in this matter;
                               21                 • Provide such further relief as may be just and proper.
                               22           In addition, Plaintiff and the Class members pray for further judgment as follows
                               23    against Defendant:
                               24
                               25    ///
                               26    ///
                               27    ///
                               28    ///
                               30                                                     15
                                     CLASS ACTION COMPLAINT                                                        Herron v. Defenders, Inc.
                               31
                                    Case 5:20-cv-01129-JGB-KK Document 1 Filed 06/02/20 Page 16 of 16 Page ID #:16




                                1                                       FIRST CAUSE OF ACTION
                                2                                      NEGLIGENT VIOLATION OF
                                3                                THE TCPA, 47 U.S.C. § 227 ET SEQ.
                                4           94.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
                                5    Plaintiff seeks for himself and each Class member $500.00 in statutory damages, for each
                                6    and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B);
                                7           95.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                                8    conduct in the future;
                                9           96.    Prejudgment interest; and
                               10           97.    Any other relief the Court may deem just and proper.
                               11                                      SECOND CAUSE OF ACTION
                               12                                KNOWING/WILLFUL VIOLATION OF
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                                THE TCPA, 47 U.S.C. § 227 ET SEQ.
    COSTA MESA, CA 92626




                               14           98.    As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                               15    227(b)(1), Plaintiff seeks for himself and each Class member $1,500.00 in statutory
                               16    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B);
                               17           99.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                               18    conduct in the future;
                               19           100. Prejudgment interest; and,
                               20           101. Any other relief the Court may deem just and proper.
                               21                                     DEMAND FOR JURY TRIAL
                               22           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury
                               23    of any and all triable issues.
                               24
                               25    Date: June 2, 2020                           KAZEROUNI LAW GROUP, APC
                               26
                                                                                  By: s/ Abbas Kazerounian
                               27                                                   Abbas Kazerounian, Esq.
                               28                                                  Counsel for Plaintiff and the Putative Class

                               30                                                16
                                     CLASS ACTION COMPLAINT                                                  Herron v. Defenders, Inc.
                               31
